           Case 1:16-cv-01621-JLT Document 101 Filed 02/05/21 Page 1 of 4


 1   MAHONEY LAW GROUP, APC
     KEVIN MAHONEY (SBN 235367)
 2   KATHERINE J. ODENBREIT (SBN 184619)
     249 East Ocean Boulevard, Suite 814
 3   Long Beach, CA 90802
     Telephone:   (562) 590-5550
 4   Facsimile:   (562) 590-8400
     Email: kmahoney@mahoney-law.net
 5          kodenbreit@mahoney-law.net
 6   Attorneys for Plaintiff
     DARREN WONDERLY
 7

 8   JACKSON LEWIS P.C.
     NATHAN W. AUSTIN (SBN 219672)
 9   EVAN D. BEECHER (SBN 280364)
     400 Capitol Mall, Suite 1600
10   Sacramento, California 95814
     Telephone:    (916) 341-0404
11   Facsimile:    (916) 341-0141
     Email: nathan.austin@jacksonlewis.com
12          evan.beecher@jacksonlewis.com

13   Attorneys for Defendant
     SHERIFF DONNY YOUNGBLOOD
14

15                                   UNITED STATES DISTRICT COURT

16                                 EASTERN DISTRICT OF CALIFORNIA

17   DARREN WONDERLY, INDIVIDUALLY CASE NO. 1:16-cv-01621-JLT
     AND ON BEHALF OF THOSE SIMILARLY
18   SITUATED,                        STIPULATION AMENDING
                                      SCHEDULING ORDER; [PROPOSED]
19             Plaintiff,             ORDER
                                      (Doc. 101)
20        vs.
21   SHERIFF DONNY             YOUNGBLOOD AND
     DOES 1 through 50,
22
                     Defendants.
23

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
     Stipulation Amending Scheduling Order; [Proposed]       Darren Wonderly vs. Sheriff Donny Youngblood, et al.
     Order                                                                          Case No. :16-CV-01621-JLT
           Case 1:16-cv-01621-JLT Document 101 Filed 02/05/21 Page 2 of 4


 1            The parties to the above-captioned action, by and through their attorneys of record, hereby
 2   enter into the below stipulation with regard to the following facts and circumstances:
 3            WHEREAS, the parties have advanced this case after Consent Forms were filed in late
 4   February 2019 by the opt-in class members, including exchanging multiple sets of written
 5   discovery, exchanging thousands of pages of documents and data, and interviewing witnesses and
 6   class members;
 7            WHEREAS, the parties participated in an unsuccessful mediation with respected class
 8   action mediator Steven Pearl scheduled on August 20, 2020;
 9            WHEREAS, the parties have continued exchanging information and discussing settlement
10   following mediation;
11            WHEREAS, the parties have engaged experts and are about to begin expert discovery;
12            WHEREAS, the parties desire to delay incurring additional substantial expert costs
13   associated with expert discovery for a two-week period so they can focus on settlement
14   discussions;
15            WHEREAS, the parties believe good cause exists to further amend the Court’s Scheduling
16   Order to permit the parties time to discuss settlement without incurring additional costs that may
17   inhibit settlement;
18            WHEREAS, the parties request the opportunity to address the Court on these issues
19   should the Court not be inclined to not grant the requested extension.
20            IT IS STIPULATED THAT:
21            1.     The parties’ deadline to disclose all expert rebuttal witnesses, in writing, shall be
22   continued from February 4, 2021 to February 18, 2021, or to a later date the Court deems
23   appropriate and convenient. The parties’ deadline to complete all discovery pertaining to experts
24   shall be continued from March 25, 2021 to April 8, 2021, or to a later date the Court deems
25   appropriate and convenient.
26   ///
27   ///
28   ///
                                                         2
     Stipulation Amending Scheduling Order; [Proposed]       Darren Wonderly vs. Sheriff Donny Youngblood, et al.
     Order                                                                          Case No. :16-CV-01621-JLT
        Case 1:16-cv-01621-JLT Document 101 Filed 02/05/21 Page 3 of 4


 1           IT IS SO STIPULATED.
 2   Dated: February 4, 2021                             MAHONEY LAW GROUP, APC
 3                                                       By: /s/ Katherine J. Odenbreit (as authorized on 02.04.21 )
 4                                                           KEVIN MAHONEY
                                                             KATHERINE J. ODENBREIT
 5                                                       Attorneys for Plaintiff
                                                         DARREN WONDERLY
 6

 7   Dated: February 4, 2021                             JACKSON LEWIS P.C.

 8                                                       By: /s/ Nathan W. Austin
                                                             NATHAN W. AUSTIN
 9
                                                             EVAN D. BEECHER
10                                                       Attorneys for Defendant
                                                         SHERIFF DONNY YOUNGBLOOD
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                             3
     Stipulation Amending Scheduling Order; [Proposed]           Darren Wonderly vs. Sheriff Donny Youngblood, et al.
     Order                                                                              Case No. :16-CV-01621-JLT
        Case 1:16-cv-01621-JLT Document 101 Filed 02/05/21 Page 4 of 4


 1                                                   ORDER
 2           The Court, having considered the foregoing stipulation of the parties and good cause
 3   appearing, the Court ORDERS the case schedule amended as follows:
 4           1.      The parties’ deadline to disclose all expert rebuttal witnesses, in writing, shall be
 5   continued from February 4, 2021 to February 18, 2021;
 6           2.      The parties’ deadline to complete all discovery pertaining to experts shall be
 7   continued from March 25, 2021 to April 8, 2021.
 8   No other case deadline is amended.
 9
     IT IS SO ORDERED.
10

11       Dated:     February 4, 2021                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         4
     Stipulation Amending Scheduling Order; [Proposed]       Darren Wonderly vs. Sheriff Donny Youngblood, et al.
     Order                                                                          Case No. :16-CV-01621-JLT
